Order entered November 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00623-CV

                             DANIEL WOOLEN, JR., Appellant

                                               V.

                 THE BANK OF NEW YORK MELLON TRUST, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02474-E

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated August 13, 2018, we cautioned appellant that we would submit the appeal

without the reporter’s record unless he provided written verification within ten days that he had

requested it. See TEX. R. APP. P. 37.3(c). To date, he has not responded. Accordingly, we

ORDER the appeal submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

December 3, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE